09-3636-cr
     United States v. Reed




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                     Appeals
 2       for the Second Circuit, held at the Daniel Patrick                     Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                     City of
 4       New York, on the 24 th day of November, two thousand                   ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                         Chief Judge,
 8                AMALYA L. KEARSE,
 9                CHESTER J. STRAUB,
10                         Circuit Judges.
11
12
13       - - - - - - - - - - - - - - - - - - - -X
14       UNITED STATES OF AMERICA,
15
16                    Appellee
17
18                    -v.-                                         09-3636-cr
19
20       ALBERT REED, SR.,
21
22                Defendant-Appellant.
23       - - - - - - - - - - - - - - - - - - - -X
24
25       FOR APPELLANT:            JONATHAN J. EINHORN, New Haven, CT.
26


                                                  1
 1   FOR APPELLEE:     H. GORDON HALL, Assistant United States
 2                     Attorney (RAYMOND F. MILLER, Assistant
 3                     United States Attorney, of counsel), for
 4                     David B. Fein, United States Attorney for
 5                     the District of Connecticut, New Haven,
 6                     CT.
 7
 8        Appeal from a judgment of the United States District
 9   Court for the District of Connecticut (Thompson, C.J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
12   AND DECREED that judgment of the district court be AFFIRMED.
13
14        Defendant-appellant Albert Reed, Sr., appeals from the
15   denial of his motion for reconsideration of his sentence
16   under 18 U.S.C. § 3582(c)(2). We assume the parties’
17   familiarity with the underlying facts, the procedural
18   history, and the issues presented for review.
19
20         Except in a few narrow circumstances, a court may not
21   modify a term of imprisonment once it has been imposed. See
22   18 U.S.C. § 3582(c). One exception permits a court to
23   reduce a sentence based on a sentencing range that was
24   subsequently lowered by the Sentencing Commission. Id. §
25   3582(c)(2).
26
27        Reed concedes on appeal that the original basis for his
28   § 3582(c)(2) motion, Amendment 715 to the Sentencing
29   Guidelines, applies only to defendants who possessed
30   multiple controlled substances, which does not include him.
31   He argues that his sentence should be reconsidered
32   nonetheless in light of recent precedent such as United
33   States v. Regalado, 518 F.3d 143 (2d Cir. 2008), which
34   highlight a sentencing court’s discretion with cocaine base
35   guidelines. This argument is foreclosed by Dillon v. United
36   States, which holds that § 3582(c)(2) “authorize[s] only a
37   limited adjustment to an otherwise final sentence and not a
38   plenary resentencing proceeding.” 130 S. Ct. 2683, 2690-91
39   (2010). Moreover, after the reduction in his sentence from
40   his first motion for reconsideration, Reed is now sentenced
41   based upon a career offender sentencing range. See U.S.S.G.
42   § 4B1.1. Therefore, Reed is ineligible for any further drug
43   offense reductions, because his sentence is no longer “based
44   on” a drug sentencing range for purposes of § 3582(c)(2).
45
46        We have considered all of Reed’s contentions on this
47   appeal and have found them to be without merit.

                                   2
1   Accordingly, the judgment of the district court is AFFIRMED.
2
3
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7
8




                                 3